PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/463,396
Filing Date: 23 May 2019
Appellant(s): Sevenster et al.



__________________
Anthony M. Del Zoppo, III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09 November 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. Appellant’s after-final amendment to the claims, filed 09 August 2021, were entered in the advisory action mailed on 18 August 2021, because it did not introduce new issues, but was made to clarify the claim language and address some minor informalities that placed the claims in a better form for appeal. The 35 U.S.C. 112(a) rejection of claims 21-27 was withdrawn based on clarity from the after final amendment. The 35 U.S.C. 112(b) rejection of claims 2, 5-8, and 10 was withdrawn based on the after final amendment.

(3) Response to Argument
A.	The Rejection of the Claims under 35 U.S.C. 101 as being patent ineligible.
First, appellant argues that the limitation of “displaying occurrences in a list on a display device based on computed relevance score and adjusted relevance score” cannot be a mental process. (See Appeal Brief page 5). However, this is a mischaracterization of rejection made by the examiner. The display device is not part of the recited abstract idea (e.g. the mental process) but is considered to be an additional element. The additional elements, including the 
Next, Appellant argues that the claims include additional elements that integrate it into a practical application, similar to the claims in Example 37 of the 2019 Revised Patent Subject Matter Eligibility Guidance. (See Appeal Brief page 5). However, the claims in example 37 and the claims under appeal are different. Example 37 recites additional elements that provide a specific improvement over prior art systems, resulting in an improved user interface for electronic devices. In contrast, the only additional elements recited in the present claims include a processor, a user interface, a display device, and a feedback indicator in the form of a binary indicator (i.e. up/down arrows or thumbs up/down). These are all examples of general purpose computers and functions, which fail to integrate an abstract idea into a practical application. (See MEPEP 2106.05(f)). Appellant further tries to characterize their claims to be as similar to the claims in example 37 as possible:
“Example 37 determines the amount of use of each icon over a predetermined period of time. Claim 1 determines the amount of use of each occurrence (e.g., each time the occurrence higher option is selected) during the period of time in which the list of occurrences is displayed. Example 37 moves the most used icons 
This characterization of claim 1 is more specific than what is actually recited claim 1. Claim 1 recites that the adjusted relevance score (which is used to update the display of the list) is computed based on “the binary indicator, a set of rules, and the relevance score” of the already displayed results. (See Appeal Brief claim appendix). This is far broader than the above characterization and different from the claims in example 37. While example 37 includes additional elements that integrate the abstract idea into a practical application. The present claims (which are different from example 37), when considered as a whole, do not include any additional elements that integrate it into a practical application. Therefore, the rejection should be maintained.

B.	The Rejection of Claims 1, 2, 4, 5, 9, 10, 12, and 16 under 35 U.S.C. 103
Appellant argues that the Chaudhri fails to teach the use of a binary indicator as a source for receiving feedback to reorganize the list of displayed data. (See Appeal Brief pages 8-10). However, this particular element is taught in Von Reden (and is cited in the most recent Office Action). In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Chaudhri reference 

C.	The rejection of the claims 6-8, 13, and 14 under 35 U.S.C. 103
Appellant argues that the rejection of claims 6-8, 13, and 14 should be reversed because they depend on claims 1 and 9. (See Appeal Brief page 10). However, claims 1 and 9 should remain rejected under 35 U.S.C. 103 in view of Chaudhri and Von Reden (as discussed in section B above). Therefore, the rejection of claims 6-8, 13, and 14 should be maintained.

D.	The Rejection of Claim 27 under 35 U.S.C. 103
Appellant argues that the rejection of claim 27 should be reversed because it depends on claim 1. (See Appeal Brief page 10). However, claim 1 should remain rejected under 35 U.S.C. 103 in view of Chaudhri and Von Reden (as discussed in section B above). Therefore, the rejection of claim 17 should be maintained.

Respectfully submitted,
/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.